UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4421


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JASPER B. MACKEY, JR., a/k/a Jasper Mackey,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:19-cr-00341-RJC-DCK-1)


Submitted: January 24, 2022                                   Decided: February 10, 2022


Before WILKINSON and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Matthew C. Joseph, LAW OFFICE OF NORMAN BUTLER, Charlotte,
North Carolina, for Appellant. R. Andrew Murray, United States Attorney, Amy E. Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jasper B. Mackey, Jr., appeals the 132-month sentence imposed following his guilty

plea to drug and firearm offenses. On appeal, the parties dispute whether the Government

breached the plea agreement. In addition, the Government seeks to invoke the appeal

waiver provision contained in the agreement. We affirm.

      “[A] defendant’s waiver of appellate rights cannot foreclose an argument that the

government breached its obligations under the plea agreement.” United States v. Tate, 845

F.3d 571, 574 (4th Cir. 2017) (internal quotation marks omitted). For this reason, we deny

the Government’s motion to dismiss the appeal based on Mackey’s appeal waiver.

Nevertheless, upon review of the record, we discern no error in the district court’s

determination that Mackey failed to discharge his burden of establishing a breach of the

plea agreement. See United States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000) (providing

standard of review).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2